Exhibit 99.1 November 15, 2011 Tofutti Press Release Company Contact: Steve Kass Chief Financial Officer (908) 272-2400 (908) 272-9492 (Fax) TOFUTTI ANNOUNCES THIRD QUARTER AND NINE MONTH RESULTS Cranford, New Jersey November 15, 2011 TOFUTTI BRANDS INC. (NYSEAMEX Symbol: TOF) today announced its results for the thirteen and thirty-nine week periods ended October 1, 2011. The Company reported net sales for the thirteen weeks ended October 1, 2011 ofapproximately $3.6 million compared with net sales of $4.4 million for the thirteen weeks ended October 2, 2010.Net sales for the thirty-nine week period ended October 1, 2011 decreased to approximately $12.1 million from approximately $13.5 millionfor the thirty-nine week period ended October 2, 2010.The reduction in sales in both the 2011 thirteen and thirty-nine week periods was primarily due to the determination of Trader Joe’s, our largest customer, to cease selling branded goods.During the third quarter of 2011, sales to Trader Joe’s declined to $2,000 from
